Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 05/09/2022 has been entered. Claims 1-2, 5-6, 9-10, 18-19, 21, 23-29, 31, 35 and 38 remain pending in the application. Claim 27 has been amended. Claims 1-2, 5-6, 9-10, 18-19, 21, 23-26, 35 were previously withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application national stage entry of PCT/US2019/042411, International Filing Date: 07/18/2019PCT/US2019/042411 Claims Priority from Provisional Application 62699966, filed 07/18/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokas (of record, see Information Disclosure Statement dated 03/22/2021) US 5104210 A.
or, in the alternative, under 35 U.S.C. 103 as obvious over Tokas (of record, see Information Disclosure Statement dated 03/22/2021) US 5104210 A.
In regard to independent claim 27, Tokas teaches (see Figs. 1-28) a light control film (i.e. as radiation transmission/light control films, see Title, Abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, also e.g. Examples 1-18) having a series of louver structures (i.e. as magnetically aligned particles forming louvers, e.g. see Abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23), wherein each louver structure includes a one or more groupings of a plurality magnetizable particles aligned at least in a first orientation dispersed in a binding matrix (i.e. as groupings/agglomerates of magnetically aligned particles 3 forming louvers dispersed in matrix 1, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, see e.g. Fig. 1), 
wherein the light control film substantially transmits light incident at a first angle and substantially limits transmission of light incident at a second angle (i.e. as depicted transmission vs. angles e.g. Figs. 2-3, 9, 15-17, 23-25, 27, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65), 
wherein each louver structure is spaced apart from an adjacent louver structure (i.e. as louvers 3 are spaced from one another, see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23) by from about 0.05 mm to about 5 mm (i.e. as louvers 3 are spaced from one another e.g. no more than about 50 microns or so i.e. 0.05 mm, which reads on the disclosed range of from about 0.05 mm (50 microns) to about 5 mm, see col. 2 line 24- col. 3 line 40, col. 4 line 30-col. 5 line 23, col. 20 lines 9-17)
wherein each louver structure is aligned in a plane substantially parallel to an adjacent louver structure (i.e. as each of louvers 3 are magnetically aligned in a planes that are  substantially parallel to adjacent louver(s), see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23).  
In the alternative that the recited spacing range of the louver structures is not anticipated by the reference, due to e.g. strict reading of the range limits or not relying on the term “about” which usually encompasses values around the cited number of +/-10% or +/-15%, the recited claim recitation is still obvious over Tokas teachings, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]."  In the instant case Tokas discloses that wider spacings can also be obtained and used if desired, such as up to 50 microns or so, and good light control can still be obtained by increasing the height of the louvers, allowing the use somewhat thicker films and higher particulate concentrations, and often using louver heights equal to or greater than the spacings, see col. 20 lines 9-17). 
Regarding claim 28, Tokas teaches (see Figs. 1-28) that  light incident on a light input surface exits a light output surface (i.e. as incident input and output surface of the light controlled film see e.g. Figs. 1-2 during relative transmission measurement(s), col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, col. 7 line 22-44)  having a maximum relative brightness ratio (RBR) in the major viewing axis direction of 50% or greater (i.e. as depicted transmission vs. angles in % has maximum relative transmission of 50 or more, see examples in e.g. Figs. 2-3, 9, 15-17, 23-25, 27, e.g. col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65), and an effective polar viewing angle (EPVA) of 150 º or less  (i.e. presumably the effective range of angles with relative % transmission above 10%, e.g. Fig. 2 of 140%, 90%, and see bell curves with similar angle ranges in examples of Figs. 3, 9, 15, 17, 23, 25). 
Regarding claim 29, Tokas teaches (see Figs. 1-28) that light incident on the light input surface exits the light output surface (i.e. as incident input and output surface of the light controlled film see e.g. Figs. 1-2 during relative transmission measurement(s), col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, col. 7 line 22-44) having a maximum relative brightness ratio (RBR) in the major viewing axis direction of 60% or greater (i.e. as depicted transmission vs. angles showing maximum relative transmission %, e.g. see Figs. 2-3, 9, 15-17, 23-25, 27, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65).  
Regarding claim 31, Tokas teaches (see Figs. 1-28) that the incidence angle of maximum relative brightness ratio (RBR) is 80 º or less (i.e. as louvers are aligned at angles, i.e. not perpendicular to the film surface, thereby permitting the maximum light transmission at such selected other angle, with transmission of light at angles other than the selected angle being reduced, col. 2 line 24- col. 3 line 40, col. 4 line 46-col. 5 line, col. 17 line41-col. 17 line 45, e.g. see Figs. 25-26B). 


Response to Arguments
Applicant's arguments filed in the Remarks dated 05/09/2022 have been fully considered but they are not persuasive, or in the alternative are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Applicant argues on page 7 of the Remarks that the cited prior art of Tokas does not anticipate the new amendment of claim 27 that recites that (1) the spacing between adjacent louver structures is from about 0.05 mm to about 5 mm. The Examiner respectfully disagrees. With respect to this issue, as presented in the rejections above, the cited prior art of Tokas discloses and/or prima facie renders obvious all limitations of claim 27 including the limitations noted under issue (1) above, as Toklas teaches (see Figs. 1-28) a light control film (i.e. as radiation transmission/light control films, see Title, Abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, also e.g. Examples 1-18) having a series of louver structures (i.e. as magnetically aligned particles forming louvers, e.g. see Abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23), wherein each louver structure includes a one or more groupings of a plurality magnetizable particles aligned at least in a first orientation dispersed in a binding matrix (i.e. as groupings/agglomerates of magnetically aligned particles 3 forming louvers dispersed in matrix 1, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, col. 6 lines 5-47, see e.g. Fig. 1), 
wherein the light control film substantially transmits light incident at a first angle and substantially limits transmission of light incident at a second angle (i.e. as depicted transmission vs. angles e.g. Figs. 2-3, 9, 15-17, 23-25, 27, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23, 55-65), 
wherein each louver structure is spaced apart from an adjacent louver structure (i.e. as louvers 3 are spaced from one another, see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23) by from about 0.05 mm to about 5 mm (i.e. as louvers 3 are spaced from one another e.g. no more than about 50 microns or so i.e. 0.05 mm, which reads on the disclosed range of from about 0.05 mm (50 microns) to about 5 mm, see col. 2 line 24- col. 3 line 40, col. 4 line 30-col. 5 line 23, col. 20 lines 9-17),
wherein each louver structure is aligned in a plane substantially parallel to an adjacent louver structure (i.e. as each of louvers 3 are magnetically aligned in a planes that are  substantially parallel to adjacent louver(s), see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23).  
In the alternative that the recited spacing range of the louver structures is not anticipated by the reference, due to e.g. strict reading of the range limits or not relying on the term “about” which usually encompasses values around the cited number of +/-10% or +/-15%, the recited claim recitation is still obvious over Tokas teachings, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]."  In the instant case Tokas discloses that wider spacings can also be obtained and used if desired, such as up to 50 microns or so, and good light control can still be obtained by increasing the height of the louvers, allowing the use somewhat thicker films and higher particulate concentrations, and often using louver heights equal to or greater than the spacings, see col. 20 lines 9-17). 
Therefore given the broad reading of the recited claim limitation for the spacing range between louver structures, Tokas teaches that each louver structure is spaced apart from an adjacent louver structure (i.e. as louvers 3 are spaced from one another, see e.g. Fig. 1, abstract, col. 1 lines 5-11, col. 2 line 24- col. 3 line 40, col. 4 line 3-col. 5 line 23) by from about 0.05 mm to about 5 mm, i.e. as louvers 3 are spaced from one another e.g. no more than about 50 microns or so, i.e. 0.05 mm, which reads on the disclosed range of from about 0.05 mm (50 microns) to about 5 mm, given especially that the term “about” understands that the recited numerical limit includes values in +/1 10% or +/-15% at least, and since the spacings on Tokas include values of about 50 microns or so, meaning 50 microns or slightly above 50 microns, all of which read on the claimed range values,  see col. 2 line 24- col. 3 line 40, col. 4 line 30-col. 5 line 23, col. 20 lines 9-17. Alternatively, in the case that the recited spacing range of the louver structures is not anticipated by the reference, due to e.g. strict reading of the range limits or not relying on the term “about” which usually encompasses values around the cited number of +/-10% or +/-15%, the recited claim recitation is still obvious over Tokas teachings, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]."  In the instant case Tokas discloses that wider spacings can also be obtained and used if desired, such as up to 50 microns or so, and good light control can still be obtained by increasing the height of the louvers, allowing the use somewhat thicker films and higher particulate concentrations, and often using louver heights equal to or greater than the spacings, see col. 20 lines 9-17).
Therefore the cited prior art of Tokas discloses and/or renders all limitations of independent claim 27, including the new limitations noted under issue (1) above, prima facie obvious. 
No additional substantial arguments were disclosed after page 7 of the Remarks dated 05/09/2022. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872